Start, J.
The action is replevin for a heifer. The only question reserved for consideration in this Court, is whether in determining the defendant’s damages the increase in the value of the heifer during the detention should have been deducted from, the value of her use.
If the heifer had been in the possession of the defendant during the time she was detained upon the replevin writ, he would have had the benefit of her increase in value, and in addition to- this, he would have had the use of her. By the replevin he has been deprived of this use, and the value of this use, in so far as appears, represents his actual damage for the *433taking and detention, and he is entitled to this sum without any reduction for her increase in value. Am. and Eng. Ency. of Law 2nd. Ed. 522, 523; Allen v. Fox, 51 N. Y. 562; 10 Am. Rep. 641; Washington Ice Co., v. Webster, 68 Maine 449; 16 Am. Rep. 462; Nash v. Larson, 80 Minn. 458; 81 Am. St. 272; Yandle v. Kingsbury, 17 Kan. 195; 22 Am. Rep'. 282.

Judgment affirmed.